                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                         No. 5:20-cv-00706-D

  JUUL LABS, INC.,

                         Plaintiff,
  v.
                                                      ORDER ON RENEWED MOTION
  LBC RAMSEY, LLC and RAMSEY 24                       FOR ENTRY OF DEFAULT
  FOOD MART, INC.,                                    PURSUANT TO FED. R. CIV. P. 55(A)

                         Defendants.




                                               ORDER

           This matter is before the Court on the motion of Plaintiff Juul Labs, Inc. ("Plaintiff")

for entry of default against Defendants LBC Ramsey, LLC and Ramsey 24 Food Mart, Inc.

           For good cause shown, it is hereby ORDERED that Plaintiff's Motion for Entry of

Default is granted.      The Clerk of the Court hereby enters the default of Defendants LBC

Ramsey, LLC and Ramsey 24 Food Mart, Inc.




This   /    £    day ofJune, 2021.




            Case 5:20-cv-00706-D Document 12 Filed 06/15/21 Page 1 of 1
